                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                  Case No. 11-40024-01-DDC

SHANNON J. WRIGHT,

            Defendant.
____________________________________

                               MEMORANDUM AND ORDER

       This matter comes before the court on defendant Shannon J. Wright’s Motion to Dismiss

Petition to Revoke Supervised Release (Doc. 73). The government has submitted a Response

(Doc. 77). And Mr. Wright has filed a Reply (Doc. 84). Also, the court conducted an

evidentiary hearing on Mr. Wright’s motion. Docs. 82, 88 (Minute Entries).

       Mr. Wright’s motion contends that he did not execute a knowing, intelligent, and

voluntary waiver of his right to a hearing with assistance of counsel when the United States

Probation Office (“USPO”) sought to modify his supervised release. Specifically, the USPO

recommended Mr. Wright begin his supervised release term at a residential reentry center

(“RRC”) for up to 120 days, and he signed a USPO form waiving his right to counsel and

hearing on this modified condition. Notwithstanding the waiver, Mr. Wright’s motion asserts

that he had a Sixth Amendment right to consult with counsel before signing the waiver and a

right to be present when the court modified his sentence. For the reasons explained below, the

court denies Mr. Wright’s motion.
I.      Facts

        On July 23, 2012, the court sentenced Mr. Wright to 84 months in prison, followed by

three years of supervised release after Mr. Wright pleaded guilty to possessing a firearm as a

felon. See 18 U.S.C. § 922(g). Mr. Wright was scheduled for release from prison in October

2018.

        In May 2018, as Mr. Wright’s release date neared, the USPO declined to approve his

proposed release plan. Mr. Wright had planned to live with his mother. But, convicted felons

couldn’t live in the building where she lived. So, the USPO proposed adding a new condition to

Mr. Wright’s supervised release. Specifically, the new condition required Mr. Wright to begin

his supervised release term at an RRC for up to 120 days. This modification, the USPO argued,

would provide Mr. Wright with a stable residence until he could establish his own residence.

        The USPO then sent a Probation Form 49 (“Waiver of Hearing to Modify Conditions of

Supervision”) to Cliff Beckmann, Mr. Wright’s case manager at the Bureau of Prisons institution

that incarcerated Mr. Wright. The waiver would permit the court to impose the new condition

without Mr. Wright receiving assistance of counsel or a hearing. Mr. Beckmann presented Mr.

Wright with the waiver, and Mr. Wright signed it on May 8, 2018. On May 18, 2018, the court

modified Mr. Wright’s release conditions. Doc. 59.

        On October 5, 2018, Mr. Wright began his supervised release term at Mirror Inc., an

RRC in Topeka, Kansas. A week later, on October 12, 2018, Mr. Wright left the RRC without

permission. In response, the government indicted Mr. Wright for escape,1 and the USPO filed a

petition to revoke Mr. Wright’s supervised release.




1
        United States v. Wright, 18-cr-40109-DDC (D. Kan. 2019).

                                                     2
        Mr. Wright’s motion presents two reasons why the court should dismiss the petition to

revoke supervised release. First, Mr. Wright challenges the waiver’s validity. Mr. Wright

contends the waiver is invalid because he didn’t read it and Mr. Beckmann told him to sign the

waiver if he wanted to go to an RRC. Second, Mr. Wright asserts the government violated his

right to counsel under the Sixth Amendment and Criminal Justice Act because he did not speak

with an attorney before signing the waiver. And, Mr. Wright contends, the Sixth Amendment

also permitted him to be present when the court added the condition.

        The court conducted an evidentiary hearing on Mr. Wright’s motion across two days:

April 15, 2019 (Doc. 82), and June 13, 2019 (Doc. 88). Both Mr. Wright and Mr. Beckmann

testified.

II.     Discussion

        A.     Mr. Wright executed a knowing, intelligent, and voluntary waiver of his right
               to a hearing and assistance to counsel when he signed Probation Form 49.

        Criminal defendants maintain certain due process rights when their supervised release is

modified or revoked. Specifically, the Fifth Amendment’s due process protections are codified

in Federal Rule of Criminal Procedure 32.1. See United States v. Boultinghouse, 784 F.3d 1163,

1171 (7th Cir. 2015); United States v. Poindexter, 444 F. App’x 580, 582 (3d Cir. 2011). That is,

“[t]he court may modify . . . the conditions of a sentence of probation . . . pursuant to the

provisions of the Federal Rules of Criminal Procedure relating to the modification of probation

and the provisions applicable to the initial setting of the conditions of probation.” 18 U.S.C.

§ 3563(c). But, Rule 32.1 imposes certain procedural requirements before the court can modify

an offender’s conditions of supervised release. Under Rule 32.1(c)(1), “[b]efore modifying the

conditions of probation or supervised release, the court must hold a hearing, at which the person




                                                  3
has the right to counsel and an opportunity to make a statement and present any information in

mitigation.”

       But, a defendant may waive his rights to a hearing and assistance of counsel. Fed. R.

Crim. P. 32.1(c)(2)(A) (“A hearing is not required if the person waives the hearing.”); United

States v. Stocks, 104 F.3d 308, 310 (9th Cir. 1997) (“The rights guaranteed by Fed. R. Crim. P.

32.1(b) are subject to waiver.” (citing United States v. Mezzanatto, 513 U.S. 196 (1995))).

       The Tenth Circuit has not squarely decided the standard a court must apply to assess the

validity of a defendant’s waiver under Fed. R. Crim. P. 32.1(c)(2)(A) (Modification of

Supervised Release). But, the Circuit has suggested that a defendant must make a “knowing and

voluntary” waiver of his right to a hearing to revoke supervised release. See United States v.

Gamez-Tapia, 501 F. App’x 780, 782 (10th Cir. 2012) (concluding a full revocation hearing was

not required because defendant “knowingly and voluntarily waived his right to a full hearing”).

This standard agrees with the Ninth Circuit’s standard for waiving a hearing to modify a

defendant’s supervised release. In United States v. Stocks, 104 F.3d 308 (9th Cir. 1997), the

Ninth Circuit adopted the knowing, intelligent, and voluntary standard. Id. at 312. When a

defendant challenges his waiver’s validity—i.e., it was not knowing, not intelligent, or not

voluntary— the district court should make specific findings of fact. See Stocks, 104 F.3d at 312

(“The district court found as a matter of fact that Stocks’ waiver was knowing, intelligent and

voluntary, as governing law requires.”); United States v. Poe, 220 F. App’x 446, 449 (8th Cir.

2007) (remanding case because neither the magistrate nor district court judge had made findings

of fact about defendant’s execution of the waiver form); United States v. Horn, 76 F. App’x 747,

749 (8th Cir. 2003) (same).




                                                 4
       On the evidence presented by the parties, the court concludes that the waiver signed by

Mr. Wright here was knowing, intelligent, and voluntary. First, Mr. Wright signed Probation

Form 49, which provided a basis for Mr. Wright to make a knowing and intelligent waiver. The

form (1) clearly outlined Mr. Wright’s right both to a hearing and assistance of counsel; (2)

specified the new RRC condition; and (3) explained that Mr. Wright must comply with the

RRC’s policies and procedures. See United States v. McCray, 672 F. App’x 593, 594 (7th Cir.

2016) (under the totality of the circumstances, finding defendant, when he signed Probation

Form 49, had agreed to waive rights to a hearing and assistance of counsel for modification

adding RRC condition); United States v. Knauss, 170 F. App’x 772, 773 (2d Cir. 2006) (“[T]he

waiver agreement itself recites the rights [defendant] waived and the more onerous conditions to

which he subjected himself, indicating in the absence of contrary evidence that [he] understood

his rights and the action that would be taken against him. No contrary evidence was

presented.”); United States v. Rockot, No. CRIM. 97-33, 2014 WL 558781, at *3 (W.D. Pa. Feb.

13, 2014) (finding plain language of signed waiver sufficient when it expressly advised

defendant of his right to a hearing with the assistance of counsel and defendant understood he

was waiving those rights).

       Mr. Wright contends that he did not sign Probation Form 49 voluntarily. At the hearing

on April 15, 2019, Mr. Wright testified that Mr. Beckmann told him to sign the form—i.e., “sign

this form, and you’ll get to go to an RRC.” Mr. Wright also contended that Mr. Beckmann failed

to tell him about the rights to assistance of counsel and a hearing. But, as Mr. Wright himself

conceded on cross-examination, Mr. Beckmann handed him the form. And, Mr. Wright agreed

he could have read it if he had wanted. Mr. Wright agreed that it was his fault he had not read

Probation Form 49, and he wished he had read it.



                                                5
       Mr. Beckmann also testified at the evidentiary hearing, and the court found his testimony

credible. Specifically, Mr. Beckmann remembered meeting with Mr. Wright on May 8, 2018, to

sign the waiver. Mr. Beckmann stated that he handed the waiver to Mr. Wright, explained what

it was, and asked Mr. Wright if he had any questions. Mr. Beckmann also said he gave Mr.

Wright as much time as he needed to read the waiver. Mr. Wright did not ask any questions

about the form. And, according to Mr. Beckmann, he did nothing to coerce Mr. Wright. In

short, nothing from Mr. Wright or Mr. Beckmann’s testimony even suggests that Mr. Wright did

not sign the waiver voluntarily. The court thus concludes that Mr. Wright executed a valid

waiver of his rights to a hearing and assistance of counsel.

       B.      Neither the Criminal Justice Act nor the Sixth Amendment provides Mr.
               Wright with the right to consult with his counsel before the court modified
               his sentence.

               1. The Criminal Justice Act (“CJA”)

       Mr. Wright’s motion contends that the CJA entitled him to have his attorney present

before he signed the waiver. But, the Ninth Circuit rejected an identical argument in Stocks. The

Ninth Circuit provided two reasons for its conclusions.

       First, the CJA provides that “[a] person for whom counsel is appointed shall be

represented at every stage of the proceedings from his initial appearance before the United States

magistrate judge or the court through appeal, including ancillary matters appropriate to the

proceedings.” 18 U.S.C. § 3006A(c). But, the Ninth Circuit found it “apparent that the first

statutory reference is only to appointment ‘through appeal’ and does not include probation.”

Stocks, 104 F.3d 308, 313 (9th Cir. 1997).

       Second, the CJA also provides that “[r]epresentation shall be provided for any financially

eligible person who . . . faces modification . . . of a term of supervised release.” 18 U.S.C.


                                                  6
§ 3006A(a)(1)(E). But, the Ninth Circuit concluded that that “while representation must be

provided to a person facing modification of a term of supervised release, the statute does not

reference at which point representation must be provided.” Stocks, 104 F.3d at 313. As such,

Mr. Wright would not be entitled to the benefit of assistance of counsel unless he invoked his

right to a modification hearing.

               2. The Sixth Amendment

       Mr. Wright contends that—notwithstanding the waiver—he maintained a Sixth

Amendment right to consult with his attorney before the court modified his sentence. Also, Mr.

Wright asserts, he had a right to be present when the court modified his sentence. Sixth

Amendment protections govern “criminal prosecutions.” U.S. Const. amend VI. And, as an

initial matter, the Sixth Amendment does not apply to parole revocation hearings. Morrissey v.

Brewer, 408 U.S. 471, 480 (1972). So, it stands to reason, that the Sixth Amendment’s right to

counsel does not apply to supervised release modification hearings. But, Mr. Wright contends,

the Sixth Amendment applies to modification hearings for two reasons. The court addresses

both arguments below. Neither one is persuasive.

       First, Mr. Wright contends, supervised release conditions constitute part of his sentence.

And, criminal defendants are entitled to assistance of counsel during the sentencing phase of the

proceeding. So, Mr. Wright asserts, any modification of his supervised release conditions, and

thus his sentence, entitles him to counsel under the Sixth Amendment before he signed the

waiver. Doc. 73 at 11 (citing United States v. Vann, 776 F.3d 746, 762 (10th Cir. 2015)).

       The Sixth, Ninth, and Eleventh Circuits have rejected Mr. Wright’s argument. In Stocks,

the Ninth Circuit concluded that neither the Fifth nor Sixth Amendment provided defendant with

the right to consult with an attorney before signing the waiver. Stocks, 104 F.3d at 312 (“The

argument is, in effect, that before waiving counsel at a hearing [defendant] must have counsel to
                                                7
advise him whether such a waiver is in his interest. Nothing in the Constitution or any statute or

rule requires such a result.”). And, the Sixth and Eleventh Circuits considered the proposed right

under the Fifth Amendment, but concluded that defendants had no such right. Latson v. United

States, 68 F. App’x 544, 552 (6th Cir. 2003) (“Like the defendant in Stocks, [defendant] contends

a waiver of counsel without the assistance of counsel (or a hearing before a judge) is not valid,

and waiver of a hearing, without a hearing (or assistance of counsel) on that waiver is not valid.

Nothing in case law, statutes or rules supports such a proposition.”); United States v. Chambliss,

766 F.2d 1520 (11th Cir. 1985) (declining to “stretch the bounds of due process” to require a

separate hearing before a judge to determine if a waiver is knowing and voluntary). The court

finds these cases persuasive, and it thus rejects Mr. Wright’s argument that he was entitled to

confer with counsel before signing the waiver.

       Second, Mr. Wright contends that the modification at issue here—requiring him to spend

as much as 120 days in the RRC—was an extension of his time in custody. Mr. Wright thus

theorizes that extended time in “custody” equates to an extended sentence. And, the Sixth

Amendment applies to sentencing, so, Mr. Wright reasons, he had a right to assistance of counsel

and presence in the courtroom when the court “extended” his sentence by approving the RRC

condition. In response, the government argues that modifying Mr. Wright’s release to the

community from imprisonment does not constitute a change in the overall sentence originally

imposed by the district court.

       The government has the better end of this argument. The modified condition of

supervised release was not an extension of Mr. Wright’s sentence. Certainly, adding time to Mr.

Wright’s term of imprisonment would impose a longer sentence. But, a longer term of

imprisonment is not analogous to imposing—as a supervised release condition—an RRC



                                                 8
requirement. Specifically, the Tenth Circuit has concluded that community confinement is not

“imprisonment.” See United States v. Horek, 137 F.3d 1226, 1229 (10th Cir. 1998) (“A more

plausible interpretation of the Guidelines is that community confinement, as a condition of

probation, is not “imprisonment” within the meaning of the Guidelines[.]”); see also United

States v. Matta, 777 F.3d 116, 123–24 (2d Cir. 2015) (“As a form of community confinement,

therefore, residential reentry is neither a term of imprisonment nor a substitute for prison.”). The

RRC condition thus did not extend Mr. Wright’s sentence. Because the modification did not

extend Mr. Wright’s sentence, Mr. Wright had no Sixth Amendment right to counsel before he

signed the waiver.

       The court’s conclusion makes inapposite Mr. Wright’s citation to United States v.

McCray, 468 F.2d 446 (10th Cir. 1972). There, the Tenth Circuit concluded that the district

court had erred when it entered an order purporting to vacate an earlier order that had reduced

defendant’s term of imprisonment on an escape charge. Id. at 450–51. The attempt to remove

the credit applied to defendant’s escape charge—i.e., adding back prison time—was invalid both

because it augmented defendant’s sentence and because it was entered outside defendant’s

presence (or his counsel). Id. In contrast, modifying Mr. Wright’s supervised release term did

not augment his sentence by imposing additional time in prison.

       Likewise, Mr. Wright’s reliance on United States v. Foster, 754 F.3d 1186 (10th Cir.

2014), is misplaced. In Foster, the government charged defendant with escape from custody

after he left an RRC without permission. Id. at 1187. Defendant asserted that he was not in

“custody” as required for violation of the escape statute under 18 U.S.C. § 751(a). Id. The

Tenth Circuit disagreed, concluding that “custody,” as defined in the escape statute,

encompassed defendant’s residence at an RRC. Contrary to Mr. Wright’s argument, the court



                                                 9
did not hold that custody under the escape statute was analogous to extending defendant’s

sentence. In short, neither of Mr. Wright’s arguments persuades the court that the Sixth

Amendment entitled him either to consult with counsel before he signed the waiver or to be

present when the court approved the modification.

III.   Conclusion

       For the reasons explained above, Mr. Wright’s Motion to Dismiss Petition to Revoke

Supervised Release (Doc. 73) is denied.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Shannon J.

Wright’s Motion to Dismiss Petition to Revoke Supervised Release (Doc. 73) is denied.

       IT IS SO ORDERED.

       Dated this 17th day of July, 2019, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               10
